Name: 93/453/EEC: Council Decision of 22 July 1993 concerning the amendment of the Agreement between the European Economic Community, the Kingdom of Norway and the Kingdom of Sweden on civil aviation
 Type: Decision
 Subject Matter: Europe;  competition;  European construction;  air and space transport
 Date Published: 1993-08-23

 Avis juridique important|31993D045393/453/EEC: Council Decision of 22 July 1993 concerning the amendment of the Agreement between the European Economic Community, the Kingdom of Norway and the Kingdom of Sweden on civil aviation Official Journal L 212 , 23/08/1993 P. 0017 - 0018COUNCIL DECISION of 22 July 1993 concerning the amendment of the Agreement between the European Economic Community, the Kingdom of Norway and the Kingdom of Sweden on civil aviationTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 84 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament(1) , Whereas Council Decision 92/384/EEC of 22 June 1992 concerning the conclusion of an Agreement between the European Economic Community, the Kingdom of Norway and the Kingdom of Sweden on civil aviation(2) established a uniform system of rules concerning market access, airline capacity as well as price setting in the field of civil aviation; Whereas, since the conclusion of the Agreement, new legislation in the field of civil aviation has been adopted in the Community; whereas Article 12 of the Agreement provides for the integration into the Agreement of amendments made to the legislation of each Party; Whereas, in these exceptional circumstances, it is appropriate to amend Article 19 of the Agreement to ensure that the objective of the Agreement, a uniform system of rules throughout the Community, Norway and Sweden, will be met also after the entry into force of an Agreement between the Community and EFTA countries on the European Economic Area; Whereas the Council decided in its meeting of 22 July 1993 that these amendments should be made and has authorized the Commission to conduct negotiations with Norway and Sweden with a view to making the necessary amendments; Whereas the Commission has conducted the negotiations in coordination and close cooperation with the Member States throughout the negotiating process, HAS DECIDED AS FOLLOWS: Article 1 The decision of the Joint Committee established under Article 13 of the Agreement between the European Economic Community, the Kingdom of Norway and the Kingdom of Sweden on civil aviation to integrate into the said Agreement legislation adopted in the Community after the negotiations of that Agreement is hereby approved on behalf of the Community. The decision of the Joint Committee is attached to this Decision. Article 2 The Agreement between the European Economic Community, the Kingdom of Norway and the Kingdom of Sweden to amend Article 19 (3) of the Agreement between the said parties on civil aviation is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 3 The President of the Council shall carry out the necessary formalities as provided for in Article 23 of the Agreement. Article 4 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 22 July 1993. For the Council The President M. OFFECIERS-VAN DE WIELE (1) Opinion delivered on 16 July 1993 (not yet published in the Official Journal). (2) OJ No L 200, 18. 7. 1992, p. 20. DECISION OF THE JOINT COMMITTEE of 26 March 1993 I Pursuant to Article 12 (3) of the Agreement between the European Economic Community, the Kingdom of Norway and the Kingdom of Sweden on civil aviation, the Joint Committee has decided that the following Regulations and Directive shall be integrated into the Agreement and be added to the list in Annex I thereto. 21. (EEC) No 2407/92 Council Regulation of 23 July 1992 on licensing of air carriers. Articles 1 to 18. 22. (EEC) No 2408/92 Council Regulation of 23 July 1992 on access for Community air carriers to intra-Community air routes. Articles 1 to 15. The list of category 1 airports set out in Annex I to the Regulation shall be supplemented as follows: - Norway: Oslo airport system, - Sweden: Stockholm airport system. The list of airport systems set out in Annex II to the Regulation shall be supplemented as follows: - Norway: Oslo - Fornebu/Gardermoen, - Sweden: Stockholm - Arlanda/Bromma. 23. (EEC) No 2409/92 Council Regulation of 23 July 1992 on fares and rates for air carriers. Articles 1 to 11. 24. (EEC) No 1284/91 Council Regulation of 14 May 1991 amending Regulation (EEC) No 3975/87 laying down the procedure for the application of the rules on competition to undertakings in the air transport sector. Article 1. Any reference to Articles 85 and 86 in this Regulation shall be understood to mean Article 4 or 5 of this Agreement respectively. 25. (EEC) No 2410/92 Council Regulation of 23 July 1992 amending Regulation (EEC) No 2975/87 laying down the procedure for the application of the rules on competition to undertakings in the air transport sector. Article 1. Any reference to Articles 85 and 86 in this Regulation shall be understood to mean Article 4 or 5 of this Agreement respectively. 26. (EEC) No 2411/92 Council Regulation of 23 July 1992 amending Regulation (EEC) No 3976/87 on the application of Article 85 (3) of the Treaty to certain categories of agreements and concerted practices in the air transport sector. Article 1. Any reference to Articles 85 and 86 in this Regulation shall be understood to mean Article 4 or 5 of this Agreement respectively. 27. (EEC) No 3922/91 Council Regulation of 16 December 1991 on the harmonization of technical requirements and administrative procedures in the field of civil aviation. Articles 1 to 3, 5 to 11, 13. 28. 91/670/EEC Council Directive of 16 December 1991 on mutual acceptance of personnel licences for the exercise of functions in civil aviation. Articles 1 to 7. 29. (EEC) No 95/93 Council Regulation of 18 January 1993 on common rules for the allocation of slots at Community airports. Articles 1 to 13. The territory of Svalbard shall be exempted from the application of the Regulations and Directive listed above. II In order to safeguard the proper functioning of the Agreement, the Joint Committee in accordance with Article 12 (3) recommends the Contracting Parties to amend the Agreement as set out in the Annex to the Decision. III Pursuant to Article 14 (3) of the Agreement, the Decision in I above is subject to approval or ratification by the Contracting Parties in accordance with their own procedures. This Decision shall enter into force on 1 July 1993 or on the date on which the last instrument of ratification has been deposited in accordance with Article 23 (3) of the Agreement whichever date is the later.